Citation Nr: 0400507	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, L4-5, L5-S1, with chronic low 
back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1975 and from April 1977 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a September 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
the veteran's low back disability.  The veteran perfected an 
appeal of the 10 percent disability rating that was initially 
assigned for this disability.  

Thereafter, in November 2002, the RO awarded a 20 percent 
disability evaluation.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
veteran's appeal of the initial disability rating assigned 
for his service-connected back disability remains open.


REMAND

There have been several recent significant changes in the 
pertinent rating criteria during the course of this appeal.  
The criteria for evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293 were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Additionally, the portion of the rating schedule pertaining 
to the evaluation of diseases and injuries of the spine were 
amended effective September 26, 2003.  See 68 Fed Reg. 51454-
51458 (August 27, 2003).  These changes in the rating 
criteria are substantially different from the previous 
criteria.  While a supplemental statement of the case was 
issued in May 2003 which addresses the change in Diagnostic 
Code 5293.  The evidence does not show that the RO has 
adjudicated the case with consideration of the changes 
brought about by the amended criteria effective from 
September 2003.  

The Court has held that where the law or a regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  When a provision of the 
Rating Schedule is amended while a claim for an increased 
rating under that provision is pending, VA should first 
determine whether the amended regulation is more favorable to 
the claimant; however, the post amendment criteria may not be 
applied prior to the effective date of the change.  
VAOPGCPREC 3-00 (April 10, 2000).  Thus, the new version of 
Diagnostic Code 5293 is applicable only from September 23, 
2002, and the new schedule for evaluating diseases and 
injuries of the spine is applicable only from September 26, 
2003.  A remand is necessary to inform the veteran of the 
changes in the applicable rating criteria that have occurred 
during the pendency of this appeal.

In addition to the foregoing, the Board notes that the most 
recent medical evidence of record which assess the severity 
of the veteran's service-connected back disability is 
contained in VA spine and neurological examination reports 
dated in November 2001.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995); see also, 38 C.F.R. § 3.159(c)(4).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the significant changes in the pertinent 
rating criteria and the length of time since the most recent 
examination, a new examination that evaluates the veteran's 
disability with consideration of the new criteria would be 
beneficial.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for back 
problems in the recent past.  The RO 
should obtain treatment records from all 
sources identified by the veteran which 
are not already of record.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
current severity of his back disability.  
The claims file must be made available to 
the examiner.  The examiner should 
describe the severity and extent of any 
present neurological or orthopedic 
manifestations of the veteran's service-
connected low back disorder.  In 
addition, the examiners should offer an 
opinion concerning the impact of the 
veteran's service-connected lumbar spine 
disability on his ability to function.

4.  Thereafter, the RO should 
readjudicate this claim with 
consideration of the changes in the 
rating criteria since issuance of the May 
2003 statement of the case.  In 
particular, the RO should consider the 
changes in the schedule for rating spinal 
disabilities and injuries effective in 
September 2003.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the new criteria 
for rating back disabilities which were 
effective as of September 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


